Citation Nr: 0638086	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-09 123	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for depressive disorder 
(claimed as nerves).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, H.K., and D.K.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans? Appeals (Board) on appeal from an August 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for memory loss, headaches and depressive 
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for depressive disorder 
(claimed as nerves).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, H.K., and D.K.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans? Appeals (Board) on appeal from an August 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for memory loss, headaches and depressive 
disorder (claimed as nerves).  A Travel Board hearing was 
held before the undersigned in June 2006.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant and his 
representative will be notified if any action on his part is 
required.


REMAND

It appears that pertinent evidence may be outstanding.  The 
appellant states that he was hospitalized in service for 
several weeks after an explosion rendered him unconscious.  
He believes the hospitalization occurred in September or 
October 1967, but a service mate recalls it may have been in 
the spring of 1967.  The best recollection is that the 
treatment took place at a base hospital at Camp Intercept in 
Inchon, Korea.  The original service medical records in the 
claims file do not include reports of this alleged treatment, 
and an exhaustive search for alternate source records of the 
treatment is indicated.  38 U.S.C.A. § 5103A(c)(1).

The appellant testified to possible treatment at the Mountain 
Home, Tennessee VA Medical Center (VAMC) as early as 1970, 
and believes that private medical records no longer available 
may be located at this facility.  The record also discloses 
that he was awarded disability benefits from the Social 
Security Administration (SSA) effective March 1983.  Records 
considered in conjunction with that award may contain 
pertinent information; VA is obliged to obtain them.  See 
38 U.S.C.A. § 5103A(c)(2); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

The record further discloses the existence of private medical 
records, whose availability is unknown, that may contain 
information pertinent to the instant claims, to include Dr. 
R.F.B. and Athens Medical Center (see VA Form 21-8416a 
received October 1987), and Drs. J.B. and K.E.A. (see VA 
Forms 21-4142 received June 2003).  The RO should take the 
necessary steps to associate these records with the claims 
file.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to identify 
all sources of treatment or evaluation he has 
received for memory loss, headaches and depressive 
disorder (claimed as nerves) since June 2006 and 
to provide releases for records of all such 
treatment or evaluation.  The RO should assist the 
appellant to obtain records from Dr. R.F.B. and 
Athens Medical Center (see VA Form 21-8416a 
received October 1987), and Drs. J.B. and K.E.A. 
(see VA Forms 21-4142 received June 2003).

2.  The RO should arrange for an exhaustive search 
for the records of the appellant's alleged 
treatment at the base hospital at Camp Intercept 
in Inchon, Korea in 1967.  If such records are 
unavailable, it should be so certified.  In 
addition, the RO must obtain the appellant's 
complete service personnel file.  The search 
should encompass all alternate sources of 
information, including but not limited to, base 
hospital records and unit diaries.

3.  The RO should obtain complete medical records 
from the Mountain Home, Tennessee, VAMC since 
April 1968.

4.  The RO should obtain from SSA the medical 
records upon which any award of SSA disability 
benefits to the appellant was based.

5.  The RO should arrange for any further 
development suggested by the results of that 
sought above, and then readjudicate the claims.  
If any remains denied, the RO should issue an 
appropriate supplemental statement of the case, 
and give the appellant and his representative the 
opportunity to respond.  The case should then be 
returned to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


